  Case 16-40088         Doc 46     Filed 02/05/19 Entered 02/05/19 10:10:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-40088
         JOANN BURKHART
         SANDRA WHITE
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/21/2016.

         2) The plan was confirmed on 03/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/09/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-40088        Doc 46        Filed 02/05/19 Entered 02/05/19 10:10:59                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $17,478.33
       Less amount refunded to debtor                             $786.67

NET RECEIPTS:                                                                                    $16,691.66


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,651.52
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $783.52
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,435.04

Attorney fees paid and disclosed by debtor:                   $348.48


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Americash                         Unsecured      1,300.00            NA              NA            0.00       0.00
BUCKEYE TITLE LOANS OF ILL        Secured        1,091.00            NA         1,091.00          38.76       6.28
BUREAUS INVESTMENT GROUP #15      Unsecured      2,938.00       2,399.79        2,399.79           0.00       0.00
CAPITAL ONE                       Unsecured         536.00        536.31          536.31           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         147.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         157.00        137.13          137.13           0.00       0.00
CREDIT UNION 1                    Unsecured         471.00        470.64          470.64           0.00       0.00
Fed Loan Serv                     Unsecured         431.00           NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured         431.00           NA              NA            0.00       0.00
Fed Loan Serv                     Unsecured         303.00           NA              NA            0.00       0.00
GM FINANCIAL                      Unsecured      9,841.00       5,680.78        6,205.78           0.00       0.00
GM FINANCIAL                      Unsecured            NA            NA           525.00           0.00       0.00
GM FINANCIAL                      Secured       11,425.00     11,950.00        11,425.00      6,719.87     691.29
GREAT AMERICAN FINANCE            Unsecured         780.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE            Unsecured            NA         238.50          682.50           0.00       0.00
GREAT AMERICAN FINANCE            Secured              NA         444.00          444.00           0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         710.00           NA              NA            0.00       0.00
LOANDEPOT.COM LLC                 Secured              NA     12,228.22        12,228.22      4,800.42        0.00
LOANDEPOT.COM LLC                 Unsecured     91,390.00            NA              NA            0.00       0.00
LOANDEPOT.COM LLC                 Secured      193,800.00    281,599.69       293,827.91           0.00       0.00
LVNV FUNDING                      Unsecured            NA       1,276.33        1,276.33           0.00       0.00
LVNV FUNDING                      Unsecured      2,050.00       1,249.36        1,249.36           0.00       0.00
MERRICK BANK                      Unsecured         868.00        868.89          868.89           0.00       0.00
MOHELA/DEPT OF EDUCATION          Unsecured      1,249.33            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         122.00        138.57          138.57           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      3,021.00       2,937.89        2,937.89           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         827.00        826.42          826.42           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         757.00        757.28          757.28           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured            NA       2,321.87        2,321.87           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured            NA     69,912.00           699.12           0.00       0.00
QUANTUM3 GROUP LLC                Secured              NA       1,708.82        1,708.82           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-40088       Doc 46     Filed 02/05/19 Entered 02/05/19 10:10:59                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC            Unsecured      1,909.00            NA       1,708.82           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured         549.00        525.77        525.77           0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $293,827.91              $0.00                    $0.00
      Mortgage Arrearage                             $12,228.22          $4,800.42                    $0.00
      Debt Secured by Vehicle                             $0.00              $0.00                    $0.00
      All Other Secured                              $14,668.82          $6,758.63                  $697.57
TOTAL SECURED:                                      $320,724.95         $11,559.05                  $697.57

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $24,267.47                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                          $4,435.04
       Disbursements to Creditors                         $12,256.62

TOTAL DISBURSEMENTS :                                                                      $16,691.66




UST Form 101-13-FR-S (09/01/2009)
  Case 16-40088         Doc 46      Filed 02/05/19 Entered 02/05/19 10:10:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
